DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method of fabricating a leadframe for a semiconductor package from a metal sheet and a semiconductor package from said leadframe in claim 1, particularly in combination with the recited steps of etching the metal sheet through the third opening in the second mask layer so as to form a foot, a thickness of said foot being less than the thickness of said metal sheet, a bottom of the foot being coplanar with the backside of the metal sheet; and etching the metal sheet through the second opening in the first mask layer and etching the metal sheet through the fourth opening in the second mask layer so as to form an opening in the metal sheet.  
Williams et al. (US 2013/0043574 A1) and Joshi et al. (US 6,891,256 B2), as the closest prior arts of record, either alone or in combination, teach a semiconductor package comprising a leadframe having a cantilever shape lead fingers and a method of forming the leadframe using a mask.  However, Williams et al. and Joshi et al. do not specifically disclose the additional method steps discussed above in combination.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant is advised that the Non-Final Rejection mailed 11/12/2021 is withdrawn in view of Applicant Arguments filed on 02/03/2022.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829